Exhibit 10.1 March 25, 2015 Corrine L. Scarpello Senior Vice President and Chief Financial Officer Supertel Hospitality, Inc. 1800 West Pasewalk Avenue, Suite 200 Norfolk, Nebraska 68701 Dear Connie, As discussed, we agree that you will extend your service as Senior Vice President and Chief Financial Officer from April 1, 2015 for a period to end no later than the hiring of a new chief financial officer.Additionally, the August 15, 2015 date set forth in the Company’s letter to you, dated December 22, 2014, is extended by the length of such period.All other matters set forth in the Company’s letter remain unchanged. If the foregoing is acceptable to you, please sign and date below and return a signed copy to me. Supertel Hospitality, Inc. /s/ George R. Whittemore George R. Whittemore Director & Chairman of the Compensation Committee Accepted and agreed this March 25, 2015 /s/ Corrine L. Scarpello Corrine L. Scarpello
